AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT


DATED AS OF MAY 24, 2002

AMONG


PEPSI-COLA GENERAL BOTTLERS, INC., PEPSI-COLA GENERAL BOTTLERS OF OHIO, INC.,
PEPSI-COLA GENERAL BOTTLERS OF INDIANA, INC.,PEPSI-COLA GENERAL BOTTLERS OF
WISCONSIN, INC., PEPSI-COLA GENERAL BOTTLERS OF IOWA, INC., IOWA VENDING, INC.,
MARQUETTE BOTTLING WORKS, INCORPORATED, NORTHERN MICHIGAN VENDING, INC., DELTA
BEVERAGE GROUP, INC. AND DAKBEV, LLC,
AS ORIGINATORS

AND


WHITMAN FINANCE, INC.,
AS BUYER



--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page


ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE 2                 Section 1.1
Purchase of Receivables 2           Section 1.2 Payment for the Purchases 3 
         Section 1.3 Purchase Price Credit Adjustments 5           Section 1.4
Payments and Computations, Etc 5           Section 1.5 Transfer of Records 5 
         Section 1.6 Characterization 6        ARTICLE II REPRESENTATIONS AND
WARRANTIES 6                 Section 2.1 Representations and Warranties of
Originators 6        ARTICLE III CONDITIONS OF PURCHASE 10       
         Section 3.1 Conditions Precedent to Purchase 10           Section 3.2
Conditions Precedent to Subsequent Payments 10           Section 3.3
Reaffirmation of Representations and Warranties 11        ARTICLE IV COVENANTS
11                 Section 4.1 Affirmative Covenants of Originators 11 
         Section 4.2 Negative Covenants of Originators 16        ARTICLE V
TERMINATION EVENTS17                Section 5.1 Termination Events 17 
         Section 5.2 Remedies 18        ARTICLE VI INDEMNIFICATION18      
         Section 6.1 Indemnities by Originators 18           Section 6.2 Other
Costs and Expenses 20        ARTICLE VII MISCELLANEOUS 20       
         Section 7.1 Waivers and Amendments 20           Section 7.2 Notices 21 
         Section 7.3 Protection of Ownership Interests of Buyer 21 
         Section 7.4 Confidentiality 21           Section 7.5 Bankruptcy
Petition 22           Section 7.6 Limitation of Liability 23           Section
7.7 CHOICE OF LAW 23           Section 7.8 CONSENT TO JURISDICTION 23 
         Section 7.9 WAIVER OF JURY TRIAL 24           Section 7.10 Integration;
Binding Effect; Survival of Terms 24           Section 7.11 Counterparts;
Severability; Section References 24 


i

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES


Exhibit I Definitions   Exhibit II Principal Place of Business; Location(s) of
Records; Organizational Identification Number; Other Names; Jurisdiction of
Organization   Exhibit III Lock-Boxes, Lock-Box Accounts; Lock-Box Banks  
Exhibit IV Form of Compliance Certificate   Exhibit V Credit and Collection
Policy   Exhibit VI Form of Subordinated Note   Schedule A List of Documents to
Be Delivered to Buyer Prior to the Purchase

ii

--------------------------------------------------------------------------------


AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

        THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of May
24, 2002, is by and among Pepsi-Cola General Bottlers, Inc., a Delaware
corporation, Pepsi-Cola General Bottlers of Ohio, Inc., a Delaware corporation,
Pepsi-Cola General Bottlers of Indiana, Inc., a Delaware corporation, Pepsi-Cola
General Bottlers of Wisconsin, Inc., a Wisconsin corporation, Pepsi-Cola General
Bottlers of Iowa, Inc., an Iowa corporation, Iowa Vending, Inc., a Delaware
corporation, Marquette Bottling Works, Incorporated, a Michigan corporation,
Northern Michigan Vending, Inc., a Michigan corporation, Delta Beverage Group,
Inc., a Delaware corporation, DakBev, LLC, a Delaware limited liability company
(each of the foregoing, an “Originator” and collectively, the “Originators”),
and Whitman Finance, Inc., a Delaware corporation (“Buyer”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement hereinafter defined). This Agreement amends and restates in its
entirety that certain Receivables Sale Agreement dated as of November 29, 2000
among the Originators and the Buyer.

PRELIMINARY STATEMENTS

        Each of the Originators now owns, and from time to time hereafter will
own, Receivables. Each of the Originators wishes to sell and assign to Buyer,
and Buyer wishes to purchase from such Originator, all of such Originator’s
right, title and interest in and to its Receivables, together with the Related
Security and Collections with respect thereto.

        Each of the Originators and Buyer intend the transactions contemplated
hereby to be true sales of the Receivables from such Originator to Buyer,
providing Buyer with the full benefits of ownership of the Receivables
originated by such Originator, and none of the Originators nor Buyer intends
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to any Originator.

        Following the purchase of Receivables from each of the Originators,
Buyer will sell undivided interests therein and in the associated Related
Security and Collections pursuant to that certain Receivables Purchase Agreement
dated as of May 24, 2002 (as the same may from time to time hereafter be
amended, supplemented, restated or otherwise modified, the “Purchase Agreement”)
among Buyer, Pepsi-Cola General Bottlers, Inc., a Delaware corporation (“PCGB”),
as initial Servicer, Conduit Purchaser, the Committed Purchasers and Citicorp
North America, Inc. or any successor agent appointed pursuant to the terms of
the Purchase Agreement, as program agent for the Conduit Purchaser and such
Committed Purchasers (in such capacity, the “Program Agent”).

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE


          Section 1.1 Purchase of Receivables.


           (a)    In consideration for the Purchase Price and upon the terms and
subject to the conditions set forth herein, each of the Originators hereby
agrees to sell, assign, transfer, set-over and otherwise convey to Buyer on and
after the Initial Purchase Date, without recourse (except to the extent
expressly provided herein), and Buyer hereby agrees to purchase on and after the
Initial Purchase Date from such Originator, all of such Originator’s right,
title and interest in and to all Receivables originated by such Originator and
existing as of the close of business on the Business Day immediately prior to
the Initial Purchase Date and all Receivables originated by such Originator
thereafter through and including the Termination Date, together, in each case,
with all Related Security relating thereto and all Collections thereof. In
accordance with the preceding sentence, on the Initial Purchase Date Buyer shall
acquire all of each Originator’s right, title and interest in and to all
Receivables originated by such Originator existing as of the close of business
on the Business Day immediately prior to the Initial Purchase Date and
thereafter arising through and including the Termination Date, together with all
Related Security relating thereto and all Collections thereof. Buyer shall be
obligated to pay the Purchase Price for the Receivables purchased from each
Originator hereunder in accordance with Section 1.2. In connection with payment
of the Purchase Price for any Receivables purchased from any Originator
hereunder, Buyer may request that such Originator deliver, and such Originator
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request.


           (b)     It is the intention of the parties hereto that the sale of
Receivables by each Originator hereunder shall constitute a “sale of accounts”
(as such term is used in Article 9 of the UCC), which sale is absolute and
irrevocable and shall provide Buyer with the full benefits of ownership of the
Receivables originated by such Originator. Except for the Purchase Price Credits
owed to such Originator pursuant to Section 1.3, the sale hereunder of
Receivables originated by any Originator is made without recourse to such
Originator; provided, however, that (i) such Originator shall be liable to Buyer
for all representations, warranties, covenants and indemnities made by such
Originator pursuant to the terms of the Transaction Documents to which such
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of such Originator or any other Person arising in connection with the
Receivables originated by such Originator, the related Contracts and/or other
Related Security or any other obligations of such Originator. In view of the
intention of the parties hereto that each sale of Receivables hereunder shall
constitute an outright sale of such Receivables rather than loans secured
thereby, each Originator agrees that it will, on or prior to the Initial
Purchase Date and in accordance with Section 4.l(e)(ii), mark its master data
processing records relating to the Receivables originated by it with a legend
acceptable to Buyer and to the Program Agent (as Buyer’s assignee), evidencing
that Buyer has purchased such Receivables as provided in this Agreement and to
note in its financial statements that its Receivables have been sold to Buyer.
Upon the request of Buyer or the Program Agent (as Buyer’s assignee), each
Originator will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables originated by such
Originator and the Related Security and Collections with respect thereto, or as
Buyer or the Program Agent (as Buyer’s assignee) may reasonably request.


2

--------------------------------------------------------------------------------


           Section 1.2 Payment for the Purchases.


           (a)     The Purchase Price for the Purchase of Receivables originated
by each Originator that are in existence on the close of business on the
Business Day immediately preceding the Initial Purchase Date (the “Initial
Cutoff Date”) shall be payable in full by Buyer to such Originator on the date
hereof, and shall be paid to such Originator in the following manner:


           (i)     by delivery of immediately available funds, (A) to the extent
of funds made available to Buyer in connection with its subsequent sale of an
interest in such Receivables to the Purchasers under the Purchase Agreement, and
(B) to the extent of available funds arising from any contribution to the
capital of Buyer by PepsiAmericas made on or prior to the date hereof and
allocated by Buyer to the Purchase from such Originator, and


           (ii)     the balance, by delivery of the proceeds of a subordinated
revolving loan from such Originator to Buyer (a “Subordinated Loan”) in an
amount not to exceed the least of (A) the remaining unpaid portion of such
Purchase Price, (B) the maximum Subordinated Loan that could be borrowed without
rendering Buyer’s Net Worth less than the Required Capital Amount, (C) fifteen
percent (15%) of such Purchase Price, and (D) the maximum Subordinated Loan that
could be borrowed without rendering the sum of (i) the outstanding principal
balance of all Subordinated Loans, plus (ii) the outstanding principal balance
of all subordinated loans owing to PepsiAmericas (the “PepsiAmericas
Subordinated Loans”), greater than twenty-five percent (25%) of the aggregate
Outstanding Balance of all Receivables owned by Buyer on any date of
determination. Such Originator is hereby authorized by Buyer to endorse on the
schedule attached to its Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder.


The Purchase Price for each Receivable originated by each Originator after the
Initial Cutoff Date shall be due and owing in full by Buyer to such Originator
or its designee on the date each such Receivable came into existence (except
that Buyer may, with respect to any such Purchase Price, offset against such
Purchase Price any amounts owed by such Originator to Buyer hereunder and which
have become due but remain unpaid) and shall be paid to such Originator in the
manner provided in the following paragraphs (b), (c) and (d).


           (b)     With respect to any Receivables originated by an Originator
after the Initial Cutoff Date, by no later than the Settlement Date occurring
immediately following the end of the Monthly Period during which such
Receivables came into existence, Buyer shall pay the Purchase Price therefor to
the applicable Originator in accordance with Section 1.2(d) and in the following
manner:


3

--------------------------------------------------------------------------------


           first, by delivery of immediately available funds (which may occur on
each Business Day on which Collections are received), to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Program Agent for the benefit of the Purchasers under the Purchase Agreement
or other cash on hand; and/or


           second, by delivery of the proceeds of a PepsiAmericas Subordinated
Loan or a Subordinated Loan or of a capital contribution from PepsiAmericas;
provided that the making of any such Subordinated Loans shall be subject to the
provisions set forth in Section 1.2(a)(ii).


On each Business Day, the Buyer will apply amounts paid to it under the Purchase
Agreement to the purchase of additional Receivables generated by the
Originators. The allocation of Purchase Agreement payments by the Buyer to each
Originator on each day for the purchase of new Receivables will be made based on
estimates made by the Servicer of the amount of Receivables to be generated by
such Originator during such month. Any amount by which the Purchase Agreement
proceeds received by the Buyer on any day exceed the Purchase Price of new
Receivables generated on such day by the Originators will be applied by the
Buyer to the repayment of the PepsiAmericas Subordinated Loan, to the repayment
of any outstanding Subordinated Loans from the Originators, or shall be retained
by the Buyer to the extent of any excess of the amount of such Purchase
Agreement proceeds over the outstanding principal balance of the PepsiAmericas
Subordinated Loans and the Subordinated Loans from the Originators. The Buyer
will direct the Servicer that all proceeds received by the Buyer from the sale
of an interest in the Receivables pursuant to the Purchase Agreement shall be
paid to an account or accounts at PepsiAmericas for allocation to each
Originator and the Buyer as provided above.

         Subject to the limitations set forth in Section 1.2(a)(ii), such
Originator irrevocably agrees to advance each Subordinated Loan requested by
Buyer on or prior to the Termination Date. The Subordinated Loans and the
PepsiAmericas Subordinated Loans shall be evidenced by, and shall be payable in
accordance with the terms and provisions of such Originator’s Subordinated Note
or the PepsiAmericas Subordinated Note, as applicable, and shall be payable
solely from funds which Buyer is not required under the Purchase Agreement to
set aside for the benefit of, or otherwise pay over to, the Purchasers.


           (c)     From and after the Termination Date, no Originator shall be
obligated to (but may, at its option) sell its Receivables to Buyer unless such
Originator reasonably determines that the Purchase Price therefore will be
satisfied with funds available to Buyer from sales of interests in the
Receivables pursuant to the Purchase Agreement, Collections, proceeds of
Subordinated Loans or PepsiAmericas Subordinated Loans, other cash on hand or
otherwise.


           (d)     Although the Purchase Price for each Receivable coming into
existence after the Initial Cutoff Date shall be due and payable in full by
Buyer to the applicable Originator on the date such Receivable came into
existence, payments may be made by Buyer from time to time with proceeds of the
subsequent sale of an interest in the Receivables to the Program Agent for the
benefit of the Purchasers under the Purchase Agreement with the understanding
that unless earlier paid in such manner settlement of the Purchase Price between
Buyer and such Originator shall be effected on a monthly basis on Settlement
Dates with respect to all Receivables originated by such Originator during the
same Monthly Period and based on the information contained in the Investor
Report delivered by the Servicer pursuant to Section 5.04(b)(iv) of the Purchase
Agreement for the Monthly Period then most recently ended. Although settlement
shall be effected on Settlement Dates, increases or decreases in the amount
owing under the applicable Subordinated Note made pursuant to Section 1.2(b)
shall be deemed to have occurred and shall be effective as of the last Business
Day of the Monthly Period to which such settlement relates.


4

--------------------------------------------------------------------------------


           Section 1.3 Purchase Price Credit Adjustments. If on any day, any
Originator is deemed to have received a Deemed Collection with respect to any
Receivable sold by it to Buyer hereunder, then, in such event, Buyer shall be
entitled to a credit (each, a “Purchase Price Credit”) against the Purchase
Price otherwise payable to such Originator hereunder in an amount equal to such
Deemed Collection. If such Purchase Price Credit exceeds the original
Outstanding Balance of the Receivables originated by the applicable Originator
on such day, then the applicable Originator shall pay the remaining amount of
such Purchase Price Credit in cash not later than the next Settlement Date
provided that if the Termination Date has not occurred, such Originator shall be
allowed to deduct the remaining amount of such Purchase Price Credit from any
Indebtedness owed to it under its Subordinated Note to the extent permitted
thereunder.


           Section 1.4 Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator designated from time to time by such Originator or
as otherwise directed by such Originator. In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law.


           Section 1.5 Transfer of Records.


           (a)     In connection with the Purchase of Receivables from each
Originator hereunder, such Originator hereby sells, transfers, assigns and
otherwise conveys to Buyer all of such Originator’s right and title to and
interest in the Records relating to all Receivables sold by such Originator
hereunder, without the need for any further documentation in connection with the
Purchase. In connection with such transfer, such Originator hereby grants to
each of Buyer, the Program Agent and the Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
such Originator to account for the Receivables originated or serviced by such
Originator, to the extent necessary to administer such Receivables, whether such
software is owned by such Originator or is owned by others and used by such
Originator under license agreements with respect thereto, provided that should
the consent of any licensor of such software be required for the grant of the
license described herein, to be effective, such Originator hereby agrees that
upon the request of Buyer (or Buyer’s assignee), such Originator will use its
reasonable efforts to obtain the consent of such third-party licensor. The
license granted hereby shall be irrevocable until the indefeasible payment in
full of the Aggregate Unpaids, and shall terminate on the date this Agreement
terminates in accordance with its terms.


5

--------------------------------------------------------------------------------


           (b)     Each Originator (i) shall take such action requested by Buyer
and/or the Program Agent (as Buyer’s assignee), from time to time hereafter,
that may be necessary or appropriate to ensure that Buyer and its assigns under
the Purchase Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from such Originator hereunder, and (ii)
shall use its reasonable efforts to ensure that Buyer, the Program Agent and the
Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for such
Receivables and/or to recreate such Records.


           Section 1.6 Characterization. If, notwithstanding the intention of
the parties expressed in Section 1.1(b), any sale by any Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale,
or such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that each sale of Receivables hereunder shall constitute a
true sale thereof, each Originator hereby grants to Buyer on and after the
Initial Purchase Date a duly perfected security interest in all of such
Originator’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, and in all Collections and Related Security with
respect thereto, each Lock-Box and Lock-Box Account, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables originated by such Originator
together with all other obligations of such Originator hereunder, which security
interest shall be prior to all other Adverse Claims thereto. Buyer and its
assigns shall have, in addition to the rights and remedies which they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


           Section 2.1 Representations and Warranties of Originators. On the
date of the Purchase and on each date after the Initial Cut-off Date that any
Receivable is originated by such Originator, each Originator hereby represents
and warrants to Buyer, as to such Originator and the Receivables then being
transferred by such Originator to Buyer hereunder, that:


           (a)    Existence and Power. Such Originator is a corporation or
limited liability company, as applicable, duly organized, validly existing and
in good standing under the laws of the state mentioned after its name in the
preamble to this Agreement, and is duly qualified to do business and is in good
standing as a foreign corporation or limited liability company, as applicable,
and has and holds all corporate or limited liability company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.


6

--------------------------------------------------------------------------------


           (b)    Power and Authority: Due Authorization, Execution and
Delivery. The execution and delivery by such Originator of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder and such Originator’s use of the
proceeds of the Purchase made from it hereunder, are within its corporate or
limited liability company powers and authority and have been duly authorized by
all necessary corporate or limited liability company action on its part. This
Agreement and each other Transaction Document to which such Originator is a
party has been duly executed and delivered by such Originator.


           (c)    No Conflict; No Bulk Sale. The execution and delivery by such
Originator of this Agreement and each other Transaction Document to which it is
a party, and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its certificate or articles of incorporation or
certificate of formation or by-laws or limited liability company operating
agreement or any shareholder agreements, voting trusts, and similar arrangements
applicable to any of its authorized shares or membership interests, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Originator or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect. No transaction contemplated hereby with respect to such
Originator requires compliance with any bulk sales act or similar law.


           (d)    Governmental Authorization. Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such
Originator of this Agreement and each other Transaction Document to which it is
a party and the performance of its obligations hereunder and thereunder.


           (e)    Actions, Suits. Except as disclosed in PepsiAmericas’ reports
on SEC Form 10-K or 10-Q, there are no actions, suits or proceedings pending, or
to the best of such Originator’s knowledge, threatened, against or affecting
such Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body which default could reasonably be expected to
have a Material Adverse Effect.


           (f)    Binding Effect. This Agreement and each other Transaction
Document to which such Originator is a party constitute the legal, valid and
binding obligations of such Originator enforceable against such Originator in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).


7

--------------------------------------------------------------------------------


           (g)    Accuracy of Information. All information heretofore furnished
by such Originator or any of its Affiliates to Buyer (or its assigns) for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Originator or any of its Affiliates to
Buyer (or its assigns) will be, true and accurate in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.


           (h)    Use of Proceeds. No proceeds of the Purchase from such
Originator hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, any law, rule or regulation applicable to such Originator or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended.


           (i)    Good Title. Immediately prior to the Purchase from such
Originator hereunder and upon origination by such Originator of each Receivable
after the Initial Cut-Off Date, such Originator (i) is the legal and beneficial
owner of the Receivables originated by it and (ii) is the legal and beneficial
owner of the Related Security with respect thereto or possesses a valid and
perfected security interest therein, in each case, free and clear of any Adverse
Claim, except as created by the Transaction Documents. There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect such Originator’s ownership interest in each Receivable, its
Collections and the Related Security.


           (j)    Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to transfer to Buyer (and
Buyer shall acquire from such Originator) (i) legal and equitable title to, with
the right to sell and encumber each Receivable originated by such Originator,
whether now existing or hereafter arising, together with the Collections with
respect thereto, and (ii) to the extent the same comprise accounts or payment
intangibles, general intangibles or other assets in respect of which the filing
of a UCC financing statement in the debtor’s jurisdiction of organization is
sufficient to perfect an ownership or security interest, all of such
Originator’s right, title and interest in the Related Security associated with
each such Receivable, in each case, free and clear of any Adverse Claim, except
as created by the Transactions Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Buyer’s ownership interest in the Receivables originated by such Originator, to
the extent the same comprise accounts or payment intangibles, general
intangibles or other assets in respect of which the filing of a UCC financing
statement in the debtor’s jurisdiction of organization is sufficient to perfect
an ownership or security interest, the Related Security and the Collections.


           (k)    Places of Business and Locations of Records. The state of
incorporation or organization, principal places of business and chief executive
office of such Originator and the offices where it keeps all of its Records are
listed on Exhibit II or such other locations of which Buyer has been notified in
accordance with Section 4.2(a) in jurisdictions where all action required by
Section 4.2(a) has been taken and completed. Such Originator’s organizational
identification number issued by such Originator’s state of incorporation or
organization or a statement that no such number has been issued is correctly set
forth on Exhibit II.


8

--------------------------------------------------------------------------------


           (l)    Collections. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Lock-Box Banks, together with the account numbers of the
Lock-Box Accounts of such Originator at each Lock-Box Bank and the post office
box number of each Lock-Box, are listed on Exhibit III. Such Originator has not
granted any Person, other than Buyer (and its assigns) dominion and control of
any Lock-Box or Lock-Box Account, or the right to take dominion and control of
any such Lock-Box or Lock-Box Account at a future time or upon the occurrence of
a future event.


           (m)    Material Adverse Effect. Since December 31, 2001, no event has
occurred that would have a material adverse effect on (i) the ability of such
Originator to perform its obligations under this Agreement, or (ii) the
collectibility of the Receivables originated by such Originator generally or any
material portion of such Receivables.


           (n)    Names. In the past five (5) years, such Originator has not
used any corporate names, trade names or assumed names other than the name in
which it has executed this Agreement and as listed on Exhibit II.


           (o)    Ownership of Originators. PepsiAmericas owns, directly or
indirectly, 100% of the issued and outstanding shares of capital stock of such
Originator, free and clear of any Adverse Claim. Such capital stock is validly
issued, fully paid and nonassessable, and there are no options, warrants or
other rights to acquire securities of such Originator.


           (p)    Not a Holding Company or an Investment Company. Such
Originator is not a “holding company” or a “subsidiary holding company” of a
“holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended, or any successor statute. Such Originator is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.


           (q)    Compliance with Law. Such Originator has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable originated by such Originator that as of its date of
transfer to Buyer hereunder is to be included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable (an “NRB Receivable”), under
the Purchase Agreement, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is then in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.


           (r)    Compliance with Credit and Collection Policy. Such Originator
has complied in all material respects with the Credit and Collection Policy with
regard to each NRB Receivable originated by it and the related Contract, and has
not made any change to such Credit and Collection Policy, except such material
change as to which Buyer (or its assigns) has been notified in accordance with
Section 4.1(a)(vii).


9

--------------------------------------------------------------------------------


           (s)    Payments to such Originator. With respect to each Receivable
transferred hereunder by such Originator to Buyer, the Purchase Price received
by such Originator constitutes reasonably equivalent value in consideration
therefore and such transfer was not made for or on account of an antecedent
debt. No transfer by such Originator of any Receivable hereunder is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.


           (t)    Enforceability of Contracts. Each Contract with respect to
each NRB Receivable originated by such Originator is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).


           (u)    Accounts. Each Receivable originated by such Originator is an
“account” or “payment intangible” under and as defined in the UCC of all
applicable jurisdictions.


           (v)    Accounting. The manner in which such Originator accounts for
the transactions contemplated by this Agreement does not jeopardize the true
sale analysis as between Buyer and such Originator.


ARTICLE III
CONDITIONS OF PURCHASE


           Section 3.1 Conditions Precedent to Purchase. The Purchase from each
Originator under this Agreement is subject to the conditions precedent that (a)
Buyer shall have received on or before the date of such purchase those documents
listed on Schedule A and (b) all of the conditions to the initial purchase under
the Purchase Agreement shall have been satisfied or waived in accordance with
the terms thereof.


           Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s
obligation to pay each Originator for Receivables originated by such Originator
after the Initial Cutoff Date shall be subject to the further conditions
precedent that: (a) the Termination Date shall not have occurred; (b) Buyer (or
its assigns) shall have received such other approvals, opinions or documents as
it may reasonably request in writing not less than 5 Business Days prior to such
payment, it being understood that any such request shall be made by Buyer (or
its assigns) only upon the determination by Buyer (or such assigns) that (i) in
the case of an opinion, a change in applicable law or facts has occurred and
(ii) in all other cases, that a reasonable risk then exists that an event having
a Material Adverse Effect or constituting a Termination Event shall have
occurred or could reasonably be expected to occur, and in each of the foregoing
cases, the scope of any such requested approvals, opinions or documents shall be
limited to providing assurances to Buyer (and its assigns) in relation to such
change or event; and (c) on the date such Receivable came into existence, the
following statements shall be true (and acceptance of the proceeds of any
payment for such Receivable shall be deemed a representation and warranty by
such Originator that such statements are then true):


10

--------------------------------------------------------------------------------


           (i)     the representations and warranties of such Originator set
forth in Article II are true and correct on and as of the date such Receivable
came into existence as though made on and as of such date; and


           (ii)     no event has occurred and is continuing that will constitute
a Termination Event.


Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable originated by any Originator (whether by payment of
cash, through an increase in the amounts outstanding under the applicable
Subordinated Note, and/or by offset of amounts owed to Buyer), title to such
Receivable and the Related Security and Collections with respect thereto shall
vest in Buyer, whether or not the conditions precedent to Buyer’s obligation to
pay for such Receivable were in fact satisfied. The failure of any Originator to
satisfy any of the foregoing conditions precedent, however, shall give rise to a
right of Buyer to rescind the related purchase from such Originator and direct
such Originator to pay to Buyer an amount equal to the Purchase Price payment
that shall have been made with respect to any Receivables related thereto.


           Section 3.3 Reaffirmation of Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of such
Originator’s Receivables and Related Security, shall be deemed to have certified
that the representations and warranties of such Originator contained in Article
II are true and correct as to such Originator on and as of the date of such
purchase, with the same effect as though made on and as of such day, and that
each of the applicable conditions precedent set forth in this Article III has
been satisfied as of the date of such purchase.


ARTICLE IV
COVENANTS


           Section 4.1 Affirmative Covenants of Originators. Until the date on
which this Agreement terminates in accordance with its terms, each Originator
hereby covenants as set forth below:


           (a)    Financial Reporting. Such Originator will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with Agreement Accounting Principles, and furnish to
Buyer (or its assigns) unless another Originator has already done so:


           (i)    Annual Reporting. Within 120 days after the close of each of
PepsiAmericas’ respective fiscal years, audited, unqualified financial
statements (which shall include consolidated balance sheets, statements of
income and retained earnings and a statement of cash flows) for PepsiAmericas
and its consolidated Subsidiaries for such fiscal year certified in a manner
acceptable to Buyer (or its assigns) by independent public accountants
acceptable to Buyer (or its assigns).


11

--------------------------------------------------------------------------------


           (ii)    Quarterly Reporting. Within 60 days after the close of the
first three (3) quarterly periods of each of PepsiAmericas’ respective fiscal
years, consolidated balance sheets of PepsiAmericas and its consolidated
Subsidiaries as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PepsiAmericas and its
consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such quarter, all certified by a Responsible Officer of
PepsiAmericas.


           (iii)    Compliance Certificate. Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit IV signed by a Responsible Officer of PepsiAmericas and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.


           (iv)    Shareholders Statements and Reports. Promptly upon the
furnishing thereof to the shareholders of PepsiAmericas, copies of all financial
statements, reports and proxy statements so furnished.


           (v)    S.E.C. Filings. Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which PepsiAmericas or any of its Subsidiaries files with the Securities
and Exchange Commission.


           (vi)    Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than Buyer, the Program Agent or any Purchaser, copies of the same.


           (vii)    Change in Credit and Collection Policy. At least thirty (30)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables originated by such Originator or decrease
the credit quality of any newly created Receivables, requesting Buyer’s consent
thereto.


           (viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Originator as Buyer (or
its assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.


           (b)    Notices. Such Originator will notify the Buyer (or its
assigns) in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto unless another Originator has already done so:


           (i)    Termination Events or Potential Termination Events. The
occurrence of each Termination Event and each Potential Termination Event, by a
statement of a Responsible Officer of such Originator.


12

--------------------------------------------------------------------------------


           (ii)    Judgment and Proceedings. (1) The entry of any judgment or
decree against any Originator or any of its Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against the Originators and their
Subsidiaries exceeds $1,000,000 after deducting (a) the amount with respect to
which the applicable Originator or Subsidiary is insured and with respect to
which the insurer has assumed responsibility in writing, and (b) the amount for
which the applicable Originator or Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to Buyer (or its assigns), and
(2) the institution of any litigation, arbitration proceeding or governmental
proceeding against any Originator which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


           (iii)    Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.


           (iv)    Defaults Under Other Agreements. The occurrence of a default
or an event of default under any other financing arrangement involving
indebtedness with an aggregate principal amount for all Originators in excess of
$30,000,000 pursuant to which such Originator is a debtor or an obligor.


           (v)    Downgrade of PepsiAmericas. Any downgrade in the rating of any
Indebtedness of PepsiAmericas by S&P or by Moody’s setting forth the
Indebtedness affected and the nature of such change.


           (c)    Compliance with Laws and Preservation of Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate or limited liability company existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign corporation or limited
liability company, as applicable, in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have a Material Adverse Effect.


           (d)    Audits. Such Originator will furnish to Buyer (or its assigns)
from time to time such information with respect to it and the Receivables
originated or serviced by it as Buyer (or its assigns) may reasonably request to
the extent that such Originator may lawfully do so. Such Originator will, from
time to time during regular business hours as requested by Buyer (or its
assigns), upon reasonable notice and at the sole cost of such Originator, permit
Buyer (or its assigns) or their respective agents or representatives: (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Originator relating to such Receivables and the
Related Security, including, without limitation, the related Contracts, and (ii)
to visit the offices and properties of such Originator for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Originator’s financial condition or such Receivables and the
Related Security or such Originator’s performance under any of the Transaction
Documents or such Originator’s performance under the Contracts and, in each
case, with any of the officers or employees of such Originator having knowledge
of such matters. Each Originator shall bear the reasonable costs and expenses of
a single audit in respect of such Originator conducted by or at the direction of
Buyer (or its assigns) approximately every twelve months and shall not have any
obligation to reimburse Buyer (or any of its assigns) in respect of the costs or
expenses of any additional audit requested or directed by Buyer (or any of its
assigns), such audit to be conducted at the time of and in conjunction with any
audit required of Buyer under the Purchase Agreement; provided that, upon the
occurrence and during the continuance of any Termination Event, such Originator
shall bear the reasonable costs and expenses of any additional audit of such
Originator reasonably determined by Buyer (or its assigns) to be necessary or
appropriate under such circumstances in order to protect the interests of Buyer
(and its assigns) under and as contemplated by this Agreement.


13

--------------------------------------------------------------------------------


           (e)    Keeping and Marking of Records and Books.


           (i)     Such Originator will maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables originated by it in the event of the destruction
of the originals thereof), and keep and maintain all documents, books, records
and other information reasonably necessary or advisable for the collection of
all such Receivables (including, without limitation, records adequate to permit
the immediate identification of each such new Receivable and all Collections of
and adjustments to each such existing Receivable). Such Originator will give
Buyer (or its assigns) notice of any material change in the administrative and
operating procedures referred to in the previous sentence.


           (ii)     Such Originator will: (A) on or prior to the date hereof,
mark its master data processing records and other books and records relating to
the Receivables originated by it with a legend, acceptable to Buyer (or its
assigns), describing Buyer’s ownership interests in such Receivables and further
describing the Purchased Interests of the Program Agent (on behalf of the
Purchasers) under the Purchase Agreement and (B) upon the request of Buyer (or
its assigns), (x) mark each Contract with a legend describing Buyer’s ownership
interests in such Receivables and further describing the Purchased Interests of
the Program Agent (on behalf of the Purchasers) and (y) deliver to Buyer (or its
assigns) all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to such Receivables.


           (f)    Compliance with Contracts and Credit and Collection Policy.
Such Originator will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables originated or serviced by it, and (ii)
comply in all respects with the Credit and Collection Policy in regard to each
such Receivable and the related Contract.


           (g)    Ownership. Such Originator will take all necessary action to
establish and maintain, irrevocably in Buyer, (i) legal and equitable title to
the Receivables originated by such Originator and the associated Collections and
(ii) all of such Originator’s right, title and interest in the Related Security
associated with such Receivables, in each case, free and clear of any Adverse
Claims other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) in all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections with or, to the extent permitted by applicable
law, without such Originator’s signature and such other action to perfect,
protect or more fully evidence the interest of Buyer as Buyer (or its assigns)
may reasonably request). With respect to Related Security, each Originator shall
be in compliance with this Section 4.1(g) if it shall have caused appropriate
filings to be made of UCC financing statements in respect thereof in such
Originator’s jurisdiction of organization.


14

--------------------------------------------------------------------------------


           (h)    Purchasers’ Reliance. Such Originator acknowledges that the
Program Agent and the Purchasers are entering into the transactions contemplated
by the Purchase Agreement in reliance upon Buyer’s identity as a legal entity
that is separate from such Originator and any Affiliates thereof. Therefore,
from and after the date of execution and delivery of this Agreement, such
Originator will take all reasonable steps including, without limitation, all
steps that Buyer or any assignee of Buyer may from time to time reasonably
request to maintain Buyer’s identity as a separate legal entity and to make it
manifest to third parties that Buyer is an entity with assets and liabilities
distinct from those of such Originator and any Affiliates thereof and not just a
division of such Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, such Originator (i) will not hold itself out to third parties as liable
for the debts of Buyer nor purport to own the Receivables and other assets
acquired by Buyer, (ii) will take all other actions necessary on its part to
ensure that Buyer is at all times in compliance with the covenants set forth in
Section 5.01(j) of the Purchase Agreement, it being understood that such
Originator does not undertake to perform any of the obligations of Buyer under
the Purchase Agreement, and (iii) will cause all tax liabilities arising in
connection with the transactions contemplated herein or otherwise to be
allocated between such Originator and Buyer on an arm’s-length basis and in a
manner consistent with the procedures set forth in U.S. Treasury Regulations
§§1.1502-33(d) and 1.1552-1.


           (i)    Collections. Such Originator shall direct all Obligors to make
payments of such Originator’s Receivables directly to a Lock Box or Lock-Box
Account that is the subject of a Lock-Box Agreement at a Lock-Box Bank. If,
notwithstanding the foregoing, any Obligor makes payment to such Originator,
such Originator further agrees to remit any Collections (including any security
deposits applied to the Outstanding Balance of any Receivable) that it receives
on such Receivables to a Lock-Box Bank for deposit into a Lock-Box Account
within two (2) Business Days after receipt thereof, and agrees that all such
Collections shall be deemed to be received in trust for Buyer and its assigns;
provided that, to the extent permitted pursuant to Section 1.2, such Originator
may retain such Collections as a portion of the Purchase Price then payable to
or apply such Collections to the reduction of the outstanding balance of its
Subordinated Note.


           (j)    Taxes. Except to the extent that such Originator is included
in consolidated tax returns or reports filed by PepsiAmericas, such Originator
will file all tax returns and reports required by law to be filed by it and will
promptly pay all taxes and governmental charges at any time owing, except any
such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books.


15

--------------------------------------------------------------------------------


           Section 4.2 Negative Covenants of Originators. Until the date on
which this Agreement terminates in accordance with its terms, each Originator
hereby covenants that:


           (a)    Name Change, Offices and Records. Such Originator will not
change its name, type of organization or organizational identification number
(within the meaning of Sections 9-503 and 9-516 of any applicable enactment of
the UCC) or reincorporate or reorganize itself under the laws of any
jurisdiction including, without limitation, the jurisdiction in which it is
incorporated or organized as of the date hereof unless it shall have: (i) given
Buyer (or its assigns) at least thirty (30) days’ prior written notice thereof
and (ii) delivered to Buyer (or its assigns) all financing statements,
instruments and other documents requested by Buyer (or its assigns) in
connection with such change or relocation.


           (b)    Change in Payment Instructions to Obligors. Such Originator
will not add or terminate any bank as a Lock-Box Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefore, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Lock-Box Bank
or a Lock-Box Account or Lock-Box, an executed Lock-Box Agreement with respect
to the new Lock-Box Account or Lock-Box; provided, however, that such Originator
may make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing Lock-Box
Account.


           (c)    Modifications to Contracts and Credit and Collection Policy.
Such Originator will not make any change to the Credit and Collection Policy
that could adversely affect the collectibility of the Receivables originated or
serviced by such Originator or decrease the credit quality of any such newly
created Receivables. Except as otherwise permitted in its capacity as a
sub-servicer pursuant to Article VI of the Purchase Agreement, such Originator
will not extend, amend or otherwise modify the terms of any Receivable
originated or serviced by it or any Contract related thereto other than in
accordance with the Credit and Collection Policy.


           (d)    Sales, Liens. Except pursuant to the Transaction Documents,
such Originator will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any Receivable originated by it or
the associated Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Lock-Box Account,
or assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Buyer provided for
herein), and such Originator will defend the right, title and interest of Buyer
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under such Originator.


           (e)    Accounting for Purchase. Such Originator will not, and will
not permit any Affiliate to, account for the transactions contemplated hereby in
any manner other than as a sale by such Originator to Buyer of Receivables
originated by such Originator and the associated Collections and Related
Security.


16

--------------------------------------------------------------------------------


ARTICLE V
TERMINATION EVENTS


           Section 5.1 Termination Events. The occurrence of any one or more of
the following events shall constitute a Termination Event:


           (a)     Such Originator shall fail (i) to make any payment or deposit
required hereunder when due and such failure continues for one (1) Business Day;
provided that, if such Originator shall have taken all actions necessary on its
part to initiate any such payment or deposit on the date when due hereunder, and
a malfunction or failure in the wire-transfer, interbank transfer or other
relevant commercial payment system shall occur that is beyond the control of
such Originator and that results in a delay in the receipt by Buyer or the
applicable payee of such payment or deposit, such delay shall not constitute a
Termination Event hereunder, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) or any other Transaction Document to which it is a party and such failure
shall continue for five (5) consecutive Business Days.


           (b)     Any representation, warranty, certification or statement made
by such Originator in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.


           (c)     Failure of such Originator to pay when due any Indebtedness
in an aggregate principal amount for all Originators in excess of the greater of
(i) $30,000,000 or (ii) 5% of Consolidated Net Worth; or the default by such
Originator in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of such Originator shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.


           (d)     (i) Such Originator shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against such Originator seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or (iii) such Originator or any of its
Subsidiaries shall take any corporate or limited liability company action to
authorize any of the actions set forth in the foregoing clauses (i) or (ii) of
this subsection (d); provided that in the event any of the foregoing action is
taken or proceeding commenced without the application, approval or consent of
the affected Originator, the same shall not constitute a Termination Event
hereunder unless and until the related appointment of a receiver, trustee or
similar official, and the related proceeding, continues undismissed or unstayed
for a period of sixty (60) consecutive days.


17

--------------------------------------------------------------------------------


           (e)     A Change of Control shall occur.


           (f)     One or more final judgments for the payment of money in an
amount in excess of $1,000,000, individually or in the aggregate, shall be
entered against such Originator on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.


           Section 5.2 Remedies. Upon the occurrence and during the continuation
of a Termination Event, Buyer may take any of the following actions: (i) declare
the Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by the Originators; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Bankruptcy Code, the Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by each Originator to Buyer. The aforementioned
rights and remedies shall be without limitation and shall be in addition to all
other rights and remedies of Buyer and its assigns otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.


ARTICLE VI
INDEMNIFICATION


           Section 6.1 Indemnities by Originators. Without limiting any other
rights which any Affected Party may have hereunder or under applicable law
(including, without limitation, the right to recover damages for breach of
contract), each Originator hereby agrees to indemnify Buyer and its assigns,
officers, directors, agents and employees (the “Indemnified Parties”), from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”), awarded
against or incurred by such Indemnified Party to the extent relating to or
arising from or as a result of this Agreement or the acquisition by Buyer of an
interest in the Receivables originated by such Originator. Without limiting the
generality of the foregoing indemnification, each Originator shall indemnify the
Indemnified Parties for Indemnified Amounts relating to or resulting from any of
the following:


           (i)     the transfer by such Originator of an interest in any
Receivable other than an Eligible Receivable;


18

--------------------------------------------------------------------------------


           (ii)     reliance on any representation or warranty made or deemed
made by such Originator under this Agreement or any other Transaction Document
to which it is a party which shall have been false or incorrect in any respect
when made or deemed made;


           (iii)     the failure by such Originator to comply with any
applicable law, rule or regulation with respect to any Receivable, the related
Contract, or the Related Security, or the nonconformity of any Receivable, the
related Contract or the Related Security with any such applicable law, rule or
regulation;


           (iv)     any Adverse Claim attaching to any Receivable or any Related
Security or Collections with respect thereto, whether existing at the time that
such Receivable initially arose or at any time thereafter, excluding any Adverse
Claim arising under the Purchase Agreement;


           (v)     any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the goods or services the sale or provision of
which gave rise to or are the subject of any Receivable or Contract;


           (vi)     the failure to vest and maintain vested in the Buyer (such
that Buyer can further assign without any restriction imposed by such Originator
or by reason of any residual interest held by such Originator), a first priority
perfected ownership interest in the Receivables, together with all Collections
and Related Security, free and clear of any Lien except a Lien in favor of any
Affected Party, whether existing at the time such Receivable arose or at any
time thereafter;


           (vii)     the failure to file, or any delay in filing, financing
statements or other similar instruments or documents under the applicable UCC or
other applicable laws naming such Originator as “Debtor” with respect to any
Receivable or any Related Security or Collections related thereto;


           (viii)     any dispute, claim, offset or defense (other than as a
result of the bankruptcy or insolvency of the related Obligor) of an Obligor to
the payment of any Receivable originated by such Originator (including, without
limitation, a defense based on such Receivable not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of goods or services related
to such Receivable or the furnishing or failure to furnish such goods or
services (other than as a result of the bankruptcy or insolvency of the related
Obligor);


           (ix)     the commingling of Collections with any other funds of such
Originator or any Affiliate of such Originator other than as permitted pursuant
to the Facility Documents;


           (x)     any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of purchases made pursuant to this Agreement or
any other Transaction Document delivered hereunder or in respect of any of the
Receivables, Related Security and Collections related hereto excluding any
collection costs of the Buyer or its assigns where the Obligor is financially
unable to pay;


19

--------------------------------------------------------------------------------


           (xi)     any claim brought by any Person arising from any activity by
such Originator or an Affiliate of such Originator in servicing, administering
or collecting any Receivable; or


           (xii)     the sale by such Originator of any Receivable in violation
of any applicable law, rule or regulation;


           (xiii)    provided, that no Originator shall be required to indemnify
any Indemnified Party to the extent of any amounts (w) resulting from the gross
negligence or willful misconduct of such Indemnified Party, or (x) constituting
recourse for the lack of creditworthiness of an Obligor or the failure of an
Obligor to pay a Receivable due to bankruptcy, insolvency or the financial
inability of such Obligor to pay such Receivable, or (y) constituting net income
taxes that are imposed by the United States or franchise taxes or net income
taxes that are imposed on such Indemnified Party by the jurisdiction under the
laws of which such Indemnified Party is organized or in which it is otherwise
doing business or any political subdivision thereof, arising out of or as a
result of this Agreement or in respect of any Receivable or any Contract, or (z)
which other provisions of this Agreement expressly provide are not payable by
the Originators hereunder.


           Section 6.2 Other Costs and Expenses. In addition to the obligations
of each Originator under Section 6.1, each Originator agrees to pay on demand:


           (a)     all reasonable costs and expenses, including attorneys’ fees,
in connection with the enforcement against such Originator of this Agreement and
the other Transaction Documents executed by such Originator; and


           (b)     all stamp duties and other similar filing or recording taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents executed by such Originator, and agrees to indemnify Indemnified
Parties against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.


ARTICLE VII
MISCELLANEOUS


           Section 7.1 Waivers and Amendments.


           (a)     No failure or delay on the part of Buyer (or its assigns) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.


           (b)     No provision of this Agreement may be amended, supplemented,
modified or waived except in writing signed by each Originator and Buyer and, to
the extent required under the Purchase Agreement, the Program Agent and the
Committed Purchasers or the Majority Committed Purchasers.


20

--------------------------------------------------------------------------------


           Section 7.2 Notices. All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective (a)
if given by telecopy, upon the receipt thereof, (b) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (c) if given by any other means, when received at
the address specified in this Section 7.2.


           Section 7.3 Protection of Ownership Interests of Buyer.


           (a)     Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may be necessary or desirable, or that Buyer (or its
assigns) may request, to perfect, protect or more fully evidence the interest of
Buyer hereunder and (solely in relation to such Originator) the Purchaser
Interests, or to enable Buyer (or its assigns) to exercise and enforce its (or
their) rights and remedies hereunder. At any time that an Originator ceases to
be a sub-servicer for the Servicer under the Purchase Agreement, Buyer (or its
assigns) may, at such Originator’s sole cost and expense, direct such Originator
to notify the Obligors of Receivables originated or serviced by it of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.


           (b)     If any Originator fails to perform any of its obligations
hereunder, Buyer (or its assigns) may (but shall not be required to) perform, or
cause performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by such Originator as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of such Originator (i) to execute on behalf of such Originator
as debtor and to file financing statements necessary or desirable in Buyer’s (or
its assigns’) sole discretion to perfect and to maintain the perfection and
priority of the interest of Buyer in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or its assigns) in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of Buyer’s interests in the
Receivables. This appointment is coupled with an interest and is irrevocable.


           Section 7.4 Confidentiality.


           (a)     Each Originator shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to the Program Agent
and Conduit Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Originator and its officers and employees
may disclose such information to such Originator’s external accountants and
attorneys and as required by any applicable law (including in connection with
any filing to be made under the securities laws and regulations from time to
time) or order of any judicial or administrative proceeding.


21

--------------------------------------------------------------------------------


           (b)     Anything herein to the contrary notwithstanding, each
Originator hereby consents to the disclosure of any nonpublic information with
respect to it (i) to Buyer, the Program Agent, the Committed Purchasers or
Conduit Purchaser by each other, (ii) by Buyer, the Program Agent or the
Purchasers to any prospective (if approved by Buyer as a permitted assignee in
accordance with the Purchase Agreement), or actual assignee or participant of
any of them and (iii) by the Program Agent to any rating agency, commercial
paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Conduit Purchaser or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which Citicorp
North America, Inc. acts as the administrative agent and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, the Purchasers and the Program Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).


           (c)     Buyer shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to each Originator, the
Obligors and their respective businesses obtained by it in connection with the
due diligence evaluations, structuring, negotiating and execution of the
Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of Buyer arising from or related to the
transactions contemplated herein provided, however, that each of Buyer and its
employees and officers shall be permitted to disclose such confidential or
proprietary information: (i) to the Program Agent, the Purchasers and the other
Originators, (ii) to any prospective (if approved by Buyer as a permitted
assignee in accordance with the Purchase Agreement), or actual assignee or
participant of the Program Agent or the other Purchasers who execute a
confidentiality agreement for the benefit of the applicable Originator and Buyer
on terms comparable to those required of Buyer hereunder with respect to such
disclosed information, (iii) to any rating agency, provider of a surety,
guaranty or credit or liquidity enhancement to Conduit Purchaser, (iv) to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, and (v) to the extent required pursuant to any applicable law
(including in connection with any filing to be made under the securities laws
and regulations from time to time), rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
with competent jurisdiction (whether or not having the force or effect of law)
so long as such required disclosure is made under seal to the extent permitted
by applicable law or by rule of court or other applicable body.


           Section 7.5 Bankruptcy Petition.


           (a)     Each Originator and Buyer each hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of Conduit Purchaser or any Committed
Purchaser that is a special purpose bankruptcy remote entity, it will not
institute against, or join any other Person in instituting against, Conduit
Purchaser or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.


22

--------------------------------------------------------------------------------


           (b)     Each Originator covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all Aggregate Unpaids
under the Purchase Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.


           Section 7.6 Limitation of Liability.


           (a)     No claim may be made by any Originator against the Program
Agent or any Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or in respect of
any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Originator hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.


           (b)     No claim may be made by Buyer (or by the Program Agent or any
Purchaser, as Buyer’s assignees) or by any Affiliates, directors, officers,
employees, attorneys or agents of Buyer (or the Program Agent or any Purchaser)
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or in respect of any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and Buyer (on
behalf of itself and its assigns) hereby waives, releases, and agrees not to sue
upon any claim for such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.


           Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.


           Section 7.8 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH ORIGINATOR PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING
PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.


23

--------------------------------------------------------------------------------


           Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.


           Section 7.10 Integration; Binding Effect; Survival of Terms.


           (a)     This Agreement and each other Transaction Document contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.


           (b)     This Agreement shall be binding upon and inure to the benefit
of the Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Program Agent, for the benefit of the Purchasers, its rights, remedies, powers
and privileges hereunder and that the Program Agent may further assign such
rights, remedies, powers and privileges to the extent permitted in the Purchase
Agreement. Each Originator agrees that the Program Agent, as the assignee of
Buyer, shall, subject to the terms of the Purchase Agreement, have the right to
enforce this Agreement and to exercise directly all of Buyer’s rights and
remedies under this Agreement (including, without limitation, the right to give
or withhold any consents or approvals of Buyer to be given or withheld
hereunder) and each Originator agrees to cooperate fully with the Program Agent
in the exercise of such rights and remedies. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any
Originator pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.


           Section 7.11 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit”shall mean articles and sections
of, and schedules and exhibits to, this Agreement.


24

--------------------------------------------------------------------------------


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.


  PEPSI-COLA GENERAL BOTTLERS, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   3501 Algonquin Road
                    Rolling Meadows, Illinois
                    60008-3149


  PEPSI-COLA GENERAL BOTTLERS OF OHIO, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   2351 Edison Street
                    Twinsburg, Ohio 44087


  PEPSI-COLA GENERAL BOTTLERS OF INDIANA, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   5775 West 79th Street
                    Indianapolis, Indiana 46278


--------------------------------------------------------------------------------


  PEPSI-COLA GENERAL BOTTLERS OF WISCONSIN, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   5500 North Lovers Lane Road
                    Milwaukee, Wisconsin 53225


  PEPSI-COLA GENERAL BOTTLERS OF IOWA, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   3825 106th Street
                    Urbandale, Iowa 50322


  IOWA VENDING, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   3825 106th Street
                    Urbandale, Iowa 50322


  MARQUETTE BOTTING WORKS, INCORPORATED

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   113-120 West Furnace Street
                    Marquette, Michigan 49885


26

--------------------------------------------------------------------------------


  NORTHERN MICHIGAN VENDING, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   113-120 West Furnace Street
                    Marquette, Michigan 49885


  DELTA BEVERAGE GROUP, INC.

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   2221 Democrat Road
                    Memphis, Tennessee 38132


  DAKBEV, LLC

By:    /s/ W. Scott Nehs
          Name:    W. Scott Nehs
          Title:      Vice President

Address:   901 West 40th Street
                    Fargo, North Dakota 58103


  WHITMAN FINANCE, INC.

By:    /s/ Andrew R. Stark
          Name:    Andrew R. Stark
          Title:      Treasurer

Address:   3501 Algonquin Road
                    Rolling Meadows, IL 60008-3149


27

--------------------------------------------------------------------------------



EXHIBIT I

Definitions


          This is Exhibit I to the Agreement (as hereinafter defined). As used
in the Agreement and the Exhibits, Schedules and Annexes thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Article 1 of the Purchase Agreement.


          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchased Interests outstanding on such date.


          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all (a) Aggregate Capital and (b) (i) such fees as are set forth in the Fee
Letter (which fees shall be sufficient to pay all fees owing to the Committed
Purchasers), (ii) all Yield and Additional Yield, (iii) all amounts payable as
Deemed Collections, (iv) all amounts payable to reduce the Purchased Interests,
if required, pursuant to the Purchase Agreement, (v) all Servicer costs and
expenses, including the Servicer Fee, in connection with servicing,
administering and collecting the Receivables and (iv) all Other Fees.


          “Agreement”means this Amended and Restated Receivables Sale Agreement,
dated as of May __, 2002, among the Originators and Buyer, as the same may be
amended, restated or otherwise modified.


          “Buyer”has the meaning set forth in the preamble.


          “Committed Purchasers” means each of the financial institutions listed
on the signature pages to the Purchase Agreement as a “Committed Purchaser”
together with its respective successors and permitted assigns.


          “Conduit Purchaser” means Corporate Asset Funding Corporation, a
Delaware corporation, or any other commercial paper conduit, which is managed by
the Program Agent or which becomes a party to the Purchase Agreement in
accordance with the terms of Section 10.04(b) of the Purchase Agreement.


          “Consolidated Net Worth” means, as at any date of determination
thereof, the excess of assets over liabilities of PepsiAmericas and its
consolidated Subsidiaries, as reported in Whitman’s financial statements as at
such date in accordance with Agreement Accounting Principles.


          “Credit and Collection Policy” means the Originators’ credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.


          “Deemed Collections” means the aggregate of all amounts as Originator
shall have been deemed to have received as a Collection of a Receivable sold by
it. An Originator shall be deemed to have received a Collection (but only to the
extent of the reduction or cancellation identified below) of a Receivable sold
by it if at any time (i) the Outstanding Balance of any such Receivable is
either (x) reduced as a result of any defective or rejected goods, any discount
or any adjustment or otherwise by such Originator (other than cash Collections
on account of the Receivables) or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction) or (ii) any of
the representations or warranties in Article II were not true with respect to
such Receivable at the time of its sale hereunder (in which case, such
Originator shall be deemed to have received a Collection in an amount equal to
the Outstanding Balance of such Receivable).


          “Default Fee” means a per annum rate of interest equal to the sum of
(i) the Base Rate, plus (ii) 2% per annum (computed for actual days elapsed on
the basis of a year consisting of 360 days).


          “Dilutions”means, at any time, the aggregate amount of reductions or
cancellations described in the definition herein of Deemed Collections.


          “Discount Factor” means, at any time, a ratio (expressed as a decimal)
calculated annually that is equal to one plus the Discount Rate over the period
for which the Receivables are (as determined in such annual calculation), on
average, outstanding.


          “Discount Rate” means, at any time, a ratio (expressed as a decimal)
calculated annually in accordance with the following formula:


Bad Debt Operating Expenses

ROA +   +  

Discount Rate =   AOA   AOA

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Financed Sales
AOA  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


where:


"ROA" = the required return on average operating assets (expressed as a decimal)
determined from a set of companies comparable to the Buyer;


"Bad Debt" = annual bad debt expenses associated with Receivables;


"Operating Expenses" = Annual operating expenses associated with the servicing
of Receivables;


"Financed Sales" = the annual sales for the Originators that generate
Receivables; and


"AOA" = the average of the prior and current annual operating assets, where
operating assets are defined as the annual Outstanding Balance of Receivables of
the Originators.


          “Indemnified Amounts” has the meaning set forth in Section 6.1.


          “Indemnified Party”has the meaning set forth in Section 6.1.


          “Initial Cutoff Date” has the meaning set forth in Section 1.2(a).


          “Initial Purchase Date” means the date on which the Buyer makes the
initial Purchase of the Receivables hereunder.


          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of PepsiAmericas and its Subsidiaries, taken
as a whole, (ii) the ability of any Originator to perform its obligations under
the Agreement or any other Transaction Document, (iii) subject to the
Enforceability Exceptions, the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) Buyer’s (or any of its
assigns’) interest in the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of any material portion of the
Receivables, in each case, relating to Receivables sold by such Originator
hereunder.


          “Net Worth” means as of any date, the excess, if any, of (a) the
aggregate Outstanding Balance of the Receivables as of the last Business Day of
each Monthly Period preceding such date of determination, over (b) the sum of
(i) the Aggregate Capital outstanding at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on such date of determination), plus (iii)
the aggregate outstanding principal balance of all subordinated loans owing to
PepsiAmericas.


          “NRB Receivable” has the meaning set forth in Section 2.1(g).


          “Original Balance” means, with respect to any Receivable coming into
existence after the Initial Cutoff Date, the Outstanding Balance of such
Receivable on the date it was created.


          “Originator(s)”has the meaning set forth in the preamble to the
Agreement.


          “PCGB”has the meaning set forth in the Preliminary Statements.


          “PepsiAmericas”means PepsiAmericas, Inc., a Delaware corporation.


          “PepsiAmericas Subordinated Loans” has the meaning specified in
Section 1.2(a)(ii).


          “PepsiAmericas Subordinated Note” means the promissory note in favor
of Whitman in substantially the form of Exhibit V1-A hereto, representing the
PepsiAmericas Subordinated Loans.


          “Potential Termination Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute a Termination Event.


          “Program Agent” means Citicorp North America, Inc., in its capacity as
agent for the Purchasers, together with its successors and permitted assigns.


          “Purchase”means the purchase pursuant to Section 1.1(a) of the
Agreement by Buyer from each Originator of the Receivables originated by such
Originator and the Related Security and Collections related thereto, together
with all related rights in connection therewith.


          “Purchase Agreement” has the meaning set forth in the Preliminary
Statements.


          “Purchase Price”means, with respect to the Purchase from each of the
Originators, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.2 of the Agreement for the Receivables
originated by such Originator and the associated Collections and Related
Security being sold to Buyer, which price shall equal on any date (i) the
product of (x) the Outstanding Balance of such Receivables on such date,
multipliedby (y) one minus the Service Fee Ratio divided by (z) the Discount
Factor in effect with respect to such Originator’s Receivables on such date,
minus (ii) any Purchase Price Credits to be credited against the Purchase Price
otherwise payable to such Originator in accordance with Section 1.3 of the
Agreement.


          “Purchase Price Credit” has the meaning set forth in Section 1.3.


          “Receivable”means all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which such Originator or Buyer has a security
interest or other interest, including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible, in each case arising in connection with the sale of goods or
the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any finance charges, fees or charges for late
payments with respect thereto. Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or such Originator treats such
indebtedness, rights or obligations as a separate payment obligation.


          “Related Security” means, with respect to any Receivable:


          (i) all of the applicable Originator’s interest in the inventory and
goods (including returned or repossessed inventory or goods), if any, the sale
of which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,


          (ii) all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,


          (iii) all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,


          (iv) all service contracts and other contracts and agreements
associated with such Receivable,


          (v) all Records related to such Receivable,


          (vi) all of the applicable Originator’s right, title and interest in
each Lock-Box and each Lock-Box Account, and


          (vii) all proceeds of any of the foregoing.


          “Required Capital Amount” means, as of any date of determination, an
amount equal to the greater of 10% of the Purchase Limit or $20,000,000.


          “Service Fee Ratio” means a ratio (expressed as a decimal) calculated
annually equal to (x) annual Operating Expenses divided by (y) AOA.


          “Settlement Date” means, with respect to each Monthly Period, the date
that is the 20th calendar day of the month following such Monthly Period.


          “Subordinated Loan” has the meaning set forth in Section 1.2(a).


          “Subordinated Note”means each promissory note in substantially the
form of Exhibit VI hereto as more fully described in Section 1.2 of the
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


          “Termination Date” means the earliest to occur of (i) the Scheduled
Termination Date, (ii) the occurrence of a Termination Event set forth in
Section 5.1(d), (iii) the Business Day specified in a written notice from Buyer
to the Originators following the occurrence of any other Termination Event, and
(iv) the date which is thirty (30) Business Days after Buyer’s receipt of
written notice from any Originator that it wishes to terminate the facility
evidenced by this Agreement.


          “Termination Event” has the meaning set forth in Section 5.1.


          “Transaction Documents”means, collectively, this Agreement, each
Lock-Box Agreement, the Subordinated Note and all other instruments, documents
and agreements executed and delivered in connection herewith.


          All accounting terms not specifically defined herein shall be
construed lit accordance with Agreement Accounting Principles. All terms used in
Article 9 of the UCC in the State of Illinois, and not specifically defined
herein, are used herein as defined in such Article 9.


--------------------------------------------------------------------------------



EXHIBIT II1

Places of Business; Locations of Records;

         Organizational Identification Number(s); Other Names; Jurisdiction of
Organization

Places of Business:
Locations of Records:

Organizational Identification Number:
Corporate, Trade and Assumed Names:
Jurisdiction
of Organization:



--------------------------------------------------------------------------------


EXHIBIT III

Lock-Boxes, Lock-Box Accounts; Lock-Box Banks


--------------------------------------------------------------------------------

LOCK-BOX POST OFFICE LOCK-BOX ACCOUNT AT THE NORTHERN        ADDRESS TRUST
COMPANY

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                75944 75944

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                75953 75953

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                75981 75981

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                75997 75997

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                91884 91884

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                91892 91892

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99884 99884

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99885 99885

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99943 99943

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99944 99944

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99945 99945

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99954 99954

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99956 99956

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99957 99957

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99981 99981

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99982 99982

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99983 99983

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99995 99995

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99996 99996

--------------------------------------------------------------------------------

      P.O. Box NTC Lock-Box                99998 99998

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT IV

[Form of] Compliance Certificate


          This Compliance Certificate is furnished pursuant to that certain
Amended and Restated Receivables Sale Agreement dated as of May __, 2002 (as
amended, restated or otherwise modified from time to time, the “Agreement”)
among Pepsi-Cola General Bottlers, Inc., a Delaware corporation, Pepsi-Cola
General Bottlers of Ohio, Inc., a Delaware corporation, Pepsi-Cola General
Bottlers of Indiana, Inc., a Delaware corporation, Pepsi-Cola General Bottlers
of Wisconsin, Inc., a Wisconsin corporation, Pepsi-Cola General Bottlers of
Iowa, Inc., an Iowa corporation, Iowa Vending, Inc., a Delaware corporation,
Marquette Bottling Works, Incorporated, a Michigan corporation, Northern
Michigan Vending, Inc., a Michigan corporation, Delta Beverage Group, Inc., a
Delaware corporation, DakBev, LLC, a Delaware limited liability company (each of
the foregoing, an “Originator” and collectively, the “Originators”), and Whitman
Finance, Inc., a Delaware corporation (“Buyer”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.


          THE UNDERSIGNED HEREBY CERTIFIES THAT:


          1.     I am the duly elected _________________ of _________________.


          2.     I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of [Whitman Corporation and its/the Originators and
their] Subsidiaries during the accounting period covered by the attached
financial statements.


          3.     The examinations described in paragraph 2 did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes a Termination Event or a Potential Termination Event, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.


          4.     Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which ____________________ has taken, is
taking, or proposes to take with respect to each such condition or event:


          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ______ day of
____________, 200_.


--------------------------------------------------------------------------------

         [Name]

--------------------------------------------------------------------------------


EXHIBIT V

Credit and Collection Policy

[to be provided by Whitman]

--------------------------------------------------------------------------------


EXHIBIT VI

Form of Subordinated Note

SUBORDINATED NOTE

May 24, 2002


          1.    Note. FOR VALUE RECEIVED, the undersigned, Whitman Finance,
Inc., a Delaware corporation (“Buyer”), hereby unconditionally promises to pay
to the order of ________________________, a(n) ___________ corporation
(“Originator”), in lawful money of the United States of America and in
immediately available funds, on the date following the Termination Date which is
one year and one day after the date on which (i) the Outstanding Balance of all
Receivables sold under the “Sale Agreement” referred to below has been reduced
to zero and (ii) Originator has paid to the Buyer all indemnities, adjustments
and other amounts which may be owed thereunder in connection with the Purchases
(the “Collection Date”), the aggregate unpaid principal sum outstanding of all
“Subordinated Loans” made from time to time by Originator to Buyer pursuant to
and in accordance with the terms of that certain Amended and Restated
Receivables Sale Agreement dated as of May 24, 2002 among Pepsi-Cola General
Bottlers, Inc. (“PCGB”), Pepsi-Cola General Bottlers of Ohio, Inc., Pepsi-Cola
General Bottlers of Indiana, Inc., Pepsi-Cola General Bottlers of Wisconsin,
Inc., Pepsi-Cola General Bottlers of Iowa, Inc., Iowa Vending, Inc., Marquette
Bottling Works, Incorporated, Northern Michigan Vending, Inc., Delta Beverage
Group, Inc., DakBev, LLC and Buyer (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”). Reference to
Section 1.2 of the Sale Agreement is hereby made for a statement of the terms
and conditions under which the loans evidenced hereby have been and will be
made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.


          2.    Interest. Buyer further promises to pay interest on the
outstanding unpaid principal amount hereof from the date hereof until payment in
full hereof at a rate equal to the Base Rate; provided, however, that if Buyer
shall default in the payment of any principal hereof, Buyer promises to pay, on
demand, interest at the rate of the Base Rate plus 2.00% per annum on any such
unpaid amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on the first Business Day of each month in arrears;
provided, however, that Buyer may elect on the date any interest payment is due
hereunder to defer such payment and upon such election the amount of interest
due but unpaid on such date shall constitute principal under this Subordinated
Note. The outstanding principal of any loan made under this Subordinated Note
shall be due and payable on the Collection Date and may be repaid or prepaid at
any time without premium or penalty.


          3.    Principal Payments. Originator is authorized and directed by
Buyer to enter on the grid attached hereto, or, at its option, in its books and
records, the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by Buyer, and
absent manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Originator to make any such entry or any error therein shall expand, limit or
affect the obligations of Buyer hereunder.


          4.    Subordination. Originator shall have the right to receive, and
Buyer shall make, any and all payments relating to the loans made under this
Subordinated Note provided that, after giving effect to any such payment, the
aggregate Outstanding Balance(as defined in the Purchase Agreement) of
Receivables owned by Buyer at such time exceeds the sum of (a) all Capital and
all accrued and unpaid Yield, Program Fees, Liquidity Fees, Servicer Fees and
Other Fees (as each such term is defined in the Receivables Purchase Agreement)
outstanding at such time under the Receivables Purchase Agreement, plus (b) the
aggregate outstanding principal balance of all loans made under this
Subordinated Note and under the other Subordinated Notes issued pursuant to the
Sale Agreement. Originator hereby agrees that at any time during which the
conditions set forth in the proviso of the immediately preceding sentence shall
not be satisfied, Originator shall be subordinate in right of payment to the
prior payment of any indebtedness or obligation of Buyer owing to the Agent or
any Purchaser under that certain Receivables Purchase Agreement dated as of May
24, 2002 by and among Buyer, PCGB, as initial Servicer, Corporate Asset Funding
Corporation, a Delaware corporation, various “Purchasers” from time to time
party thereto, and Citicorp North America, Inc., a Delaware corporation, as the
“Program Agent” (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”). The subordination provisions contained
herein are for the direct benefit of, and may be enforced by, the Program Agent
and the Purchasers and/or any of their respective assignees (collectively, the
“Senior Claimants”) under the Purchase Agreement. Until the date on which all
“Capital” outstanding under the Purchase Agreement has been repaid in full and
all other obligations of Buyer and/or the Servicer thereunder and under the “Fee
Letter” referenced therein (all such obligations, collectively, the “Senior
Claim”) have been indefeasibly paid and satisfied in full, Originator shall not
institute against Buyer any proceeding of the type described in Section 5.1(d)
of the Sale Agreement unless and until the Collection Date has occurred. Should
any payment, distribution or security or proceeds thereof be received by
Originator in violation of this Section 4, Originator agrees that such payment
shall be segregated, received and held in trust for the benefit of, and deemed
to be the property of, and shall be immediately paid over and delivered to the
Agent for the benefit of the Senior Claimants.


          5.    Bankruptcy; Insolvency. Upon the occurrence of any proceeding of
the type described in Section 5.1(d) of the Sale Agreement involving Buyer as
debtor, then and in any such event the Senior Claimants shall receive payment in
full of all amounts due or to become due on or in respect of the aggregate
outstanding Capital and the Senior Claim (including “Yield” as defined and as
accruing under the Purchase Agreement after the commencement of any such
proceeding, whether or not any or all of such “Yield” is an allowable claim in
any such proceeding) before Originator is entitled to receive payment on account
of this Subordinated Note, and to that end, any payment or distribution of
assets of Buyer of any kind or character, whether in cash, securities or other
property, in any applicable insolvency proceeding, which would otherwise be
payable to or deliverable upon or with respect to any or all indebtedness under
this Subordinated Note, is hereby assigned to and shall be paid or delivered by
the Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the Agent
for application to, or as collateral for the payment of, the Senior Claim until
such Senior Claim shall have been paid in full and satisfied.


          6.    Amendments. This Subordinated Note shall not be amended or
modified except in accordance with Section 7.1 of the Sale Agreement. The terms
of this Subordinated Note may not be amended or otherwise modified without the
prior written consent of the Agent for the benefit of the Purchasers.


          7.    GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND
DELIVERED AT CHICAGO, ILLINOIS, AND SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF THE STATE OF ILLINOIS. WHEREVER POSSIBLE EACH PROVISION OF THIS
SUBORDINATED NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL
BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.


          8.    Waivers. All parties hereto, whether as makers, endorsers, or
otherwise, severally waive presentment for payment, demand, protest and notice
of dishonor. Originator additionally expressly waives all notice of the
acceptance by any Senior Claimant of the subordination and other provisions of
this Subordinated Note and expressly waives reliance by any Senior Claimant upon
the subordination and other provisions herein provided.


          9.    Assignment. This Subordinated Note may not be assigned, pledged
or otherwise transferred to any party other than Originator without the prior
written consent of the Agent, and any such attempted transfer shall be void.


  WHITMAN FINANCE, INC.


By:______________________________________
       Title:

--------------------------------------------------------------------------------

Schedule to

SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL


DATE

--------------------------------------------------------------------------------

AMOUNT OF
SUBORDINATED
LOAN

--------------------------------------------------------------------------------

AMOUNT OF
PRINCIPAL PAID

--------------------------------------------------------------------------------

UNPAID
PRINCIPAL
BALANCE

--------------------------------------------------------------------------------

NOTATION
MADE BY
(INITIALS)

--------------------------------------------------------------------------------

























--------------------------------------------------------------------------------


SCHEDULE A

DOCUMENTS TO BE DELIVERED TO BUYER
ON OR PRIOR TO THE PURCHASE




[SEE PART I OF EXHIBIT G TO THE PURCHASE AGREEMENT]
